UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 11-K/A þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 Or o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-362 Full title of the plan and the address of the plan, if different from that of the issuer named below: Franklin Electric Directed Investment Salary Plan Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Franklin
